Case 2:15-cr-20309-MFL-EAS ECF No. 44 filed 06/26/20          PageID.217    Page 1 of 3



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 15-cr-20309
                                                      Hon. Matthew F. Leitman
v.

MICHAEL PIAR,

           Defendant.
__________________________________________________________________/

                 ORDER TO CLARIFY EXHAUSTION STATUS

      Defendant Michael Piar is currently incarcerated at Ashland FCI. On May 21,

2020, Piar filed a letter requesting that this Court consider him for compassionate

release under 18 U.S.C. § 3582(c)(1)(A). (See Letter, ECF No. 43.)

      Under Section 3582(c)(1)(A), a defendant may not file a motion for

compassionate release until “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.”        The exhaustion requirement in

Section 3582(c)(1)(A) is “mandatory” and is not subject to any “judge-made

exceptions.” United States v. Alam, --- F.3d ---, 2020 WL 2845694, at *2–4 (6th Cir.

June 2, 2020).

      Piar’s letter does not provide the Court with enough information to determine

whether he has met this exhaustion requirement.          Therefore, the Court hereby

                                           1
Case 2:15-cr-20309-MFL-EAS ECF No. 44 filed 06/26/20           PageID.218    Page 2 of 3



DIRECTS Piar to file a supplement to his letter that informs the Court whether he has

submitted a written request for compassionate release to the warden at Ashland FCI. If

Piar has submitted a written request for compassionate release to the warden at Ashland

FCI, then Piar shall also inform the Court of the date on which he submitted the request,

whether the warden responded to the request, and the date of the warden’s response (if

any).

        If Piar has not submitted a request for compassionate release to the warden, then

the Court will dismiss his current filing (ECF No. 43) without prejudice. In that event,

Piar would be permitted to refile a motion seeking compassionate release upon

exhausting his remedies.

        The Court advises Piar that – if he has not already done so – he should submit a

request for compassionate release to the warden at Ashland FCI if he wishes to file a

later motion for compassionate release in this Court. Submitting a request to the warden

is the first step in the process of seeking compassionate release, and making the request

will permit Piar (after he has either exhausted his administrative remedies or waited 30

days after the warden received his request) to file a motion for compassionate release

in this Court.

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
Dated: June 26, 2020



                                            2
Case 2:15-cr-20309-MFL-EAS ECF No. 44 filed 06/26/20        PageID.219    Page 3 of 3



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 26, 2020, by electronic means and/or ordinary
mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          3
